724 S.E.2d 910 (2012)
STATE of North Carolina
v.
Brandon Jason BROWN.
No. 7P12.
Supreme Court of North Carolina.
April 12, 2012.
William B. Gibson, Winston-Salem, for Brown, Brandon Jason.
Jess D. Mekeel, Assistant Attorney General, for State of North Carolina.
Jeff Hunt, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the conditional petition filed on the 18th of January 2012 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 12th of April 2012."